DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation 
“the communication path is formed in the support member” in claim 3, [Examiner’s note: Fig.3 shows a portion of the communication path is the space surrounding the outer surface of the support member, not in the support member.];
“the communication path is formed in the flange portion” in claim 4, [Examiner’s note: Fig.3 shows a portion of the communication path is the space surrounding the outer surface of the flange portion, not in the flange portion.];
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.                                                                                                                                                                            
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cover member that cover at least a portion of the shaft and expand and contact in accordance with relative displacement between the first mechanism portion and the second mechanism portion” in claim 1 and “a cover member configured to cover at least a portion of the shaft and expand and contract in accordance with relative displacement between the first end portion first mechanism portion and the second mechanism portion” in claim 8;
“a communication path configured to enable communication between a space” in claim 1 and “a communication path that is provided for the support member and enables communication between an internal space” in claim 8;
“a tube-shaped support member that is attached to the housing and supports the shaft at an inner periphery” in claims 1 and 8;
“a tube-shaped support structure attached to the housing and configured to support the shaft” in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 8, the limitation “wherein the communication path is located more radially outward than an inner peripheral surface of the support member, the inner peripheral surface contacting the shaft” is lacking written description in the specification.  Page8, lines 3-14; page 9, line 2 to page 10, line 14; page 11, lines 13-22 merely discloses a support member, the space by the cover member and the shaft, and the communication path. The specification does not discloses “the communication path is located more radially outward than an inner peripheral surface of the support member. And, “wherein the communication path is located more radially outward than an inner peripheral surface of the support member, the inner peripheral surface contacting the shaft” is a new matter. 

Regarding claims 2-7, these claims are rejected due to its dependency on a rejected claim as shown above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the second mechanism portion includes a tube-shaped support structure attached to the housing and configured to support the shaft at an inner periphery thereof in a manner to be slidable in the axial direction, and the communication path is formed in the support member” is indefinite, because it is unclear whether the limitation “a tube shaped support structure” is same structure of “a tube-shaped support member”. The metes and bounds of this limitation is unclear.
“a tube-shaped support member” to “a tube shaped support structure” for trying to overcome claim interpretation under  35 U.S.C. 112(f). Examiner interpreted the limitation “a tube shaped support structure” is the same structure of “a tube-shaped support member”. Therefore the limitation “the second mechanism portion includes a tube-shaped support structure attached to the housing and configured to support the shaft at an inner periphery thereof in a manner to be slidable in the axial direction, and the communication path is formed in the support member” will be intercepted to be “the second mechanism portion includes the tube-shaped support structure attached to the housing and configured to support the shaft at the inner periphery thereof in a manner to be slidable in the axial direction, and the communication path is formed in the support member”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 7,145,097) (previously cited) in view of Manome (JP 5,792,988) (newly cited).

    PNG
    media_image1.png
    543
    760
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    407
    659
    media_image2.png
    Greyscale

Regarding claim 1, Leach teaches a resistance welding apparatus (welding gun 10) that welds a workpiece by conducting electricity through the workpiece via an (actuator 22) configured to move the electrode back and forth (see col.3, lines 9-11 “The actuator 22 moves the second electrode 20 with a “straight action” towards and away from the first electrode 18.”),
 wherein the electrode moving mechanism (actuator 22) includes: 
a first mechanism portion (servo rod 48; fig.3) that has a shaft (servo rod 48);
a second mechanism portion (housing; see the annotation of fig.3) that has a housing (housing) configured to house at least a portion of the shaft ((servo rod 48)) (see fig.3, the housing defines a space to accommodate at least a portion of servo rod 48.), the second mechanism portion (housing) being configured to support the shaft (servo rod 48) in a manner to be relatively movable in an axial direction (see col.3, lines 62-65, “The servo rod 48 and the screw rod 44 are interconnected such that rotary motion of the screw rod 44 does not cause rotary motion of the servo rod 48, but the two rods translate together along the axis of motion A.” Hence, the servo rod 48 moveable in an axial direction with respect to the housing); and 
a cover member (cover member; see the annotation of fig.3) that covers at least a portion of the shaft (servo rod 48) and expand and contract in accordance with relative displacement between the first mechanism portion (servo rod 48) and the second mechanism portion (housing) (See fig.3, the cover member cover at least a portion of servo rod 48 and the bellows-shape cover member is capable to expand and contact.).
Leach does not explicitly teach wherein the second mechanism portion includes: a tube-shaped support member that is attached to the housing and supports the shaft at an inner periphery to be slidable in an axial direction; and a communication 

    PNG
    media_image3.png
    708
    507
    media_image3.png
    Greyscale

However, Manome teaches a SCARA robot device (SCARA robot A; fig.4) for providing vertical movement for a shaft in material handing operation, comprising a second mechanism portion (cover 31 and cylindrical member 58; see fig.4) that has a housing (cover 31 and cylindrical member 58) configured to house at least a portion of a shaft (shaft 32); wherein the second mechanism portion (cover 31 and cylindrical member 58) includes: 
a tube-shaped support member (ball spline nut 37; fig.4) that is attached to the housing (cover 31 and cylindrical member 58) and supports the shaft (shaft 32) at an inner periphery to be slidable in an axial direction (See figs.4 and 8, and para.[0031] of the translation “A ball spline nut 37 is connected to an outer ring of the bearing 36 via a mounting member 37 a… the spline shaft 32 a is formed of a steel cylindrical shaft having a plurality of vertical grooves 32e (see FIG. 11) formed on an outer peripheral surface thereof, and the vertical groove 32e is engaged with a vertical groove of the ball spline nut 37 and is installed in a state movable up and down with respect to the motor 34, the reduction gear 35, and the ball spline nut 37.”); and 
a communication path (space 2, which is the interior space of cylindrical member 58; see the annotation of fig.4) that is provided for the support member (ball spline nut 37) and enables communication between a space (space 3, which interior space of lower bellows-like member 60; see the annotation of fig.4) that is between the shaft (shaft 32) and a cover member (lower bellows-like member 60) and an internal space (space 1, which is the interior space of cover 31, see the annotation of fig.4) of the housing (cover 31 and cylindrical member 58) (See figs. 4, 8 and 11, space 2 is able to communicate between space 3 and space 1.), and 
(space 2) is located more radially outward than an inner peripheral surface of the support member (ball spline nut 37) (See fig.8, space 2 is located more radially outward than the inner peripheral surface of ball spline nut 37), the inner peripheral surface contacting the shaft (shaft 32) (see  figs.8 and 11, and para.[0031] “the spline shaft 32 a is formed of a steel cylindrical shaft having a plurality of vertical grooves 32 (see FIG. 11) formed on an outer peripheral surface thereof, and the vertical groove 32 is engaged with a vertical groove of the ball spline nut 37 and is installed in a state movable up and down with respect to the motor 34”). 

    PNG
    media_image4.png
    557
    338
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    600
    449
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace second mechanism 
 
Regarding claim 2, the modification of Leach and Manome teaches the communication path (space 2 of Manome) is formed in the second mechanism portion (cover 31 and cylindrical member 58).

Regarding claim 3, the modification of Leach and Manome teaches wherein the second mechanism portion (cover 31 and cylindrical member 58 of Manome) includes a tube-shaped support structure (ball spline nut 37; fig.4 of Manome) attached to the housing (cover 31 and cylindrical member 58 of Manome) and configured to support the shaft (shaft 32 of Manome) at an inner periphery thereof in a manner to be slidable in the axial direction (See figs.4 and 8, and para.[0031] of the translation of Manome “A ball spline nut 37 is connected to an outer ring of the bearing 36 via a mounting member 37 a… the spline shaft 32 a is formed of a steel cylindrical shaft having a plurality of vertical grooves 32e (see FIG. 11) formed on an outer peripheral surface thereof, and the vertical groove 32e is engaged with a vertical groove of the ball spline nut 37 and is installed in a state movable up and down with respect to the motor 34, the reduction gear 35, and the ball spline nut 37.”), and the communication path (space 2) is formed in the support member (ball spline nut 37) [Examiner’s note: As shown the 112 (b) rejection above, Examiner interpreted the limitation “a tube-shaped support structure” is the same structure of  “a tube-shaped support member”. In light of the specification, the limitation “the communication path is formed in the support member” is interpreted to be a space surrounding the outer surface of the support member.]

Regarding claim 4, the modification of Leach and Manome teaches the support member (ball spline nut 37; fig.4 of Manome) includes a pipe-shaped portion (pipe-shaped portion; see the annotation of fig.8 of Manome) extending in the axial direction (see fig.8 of Manome, pipe-shaped portion extending in the axial direction), and a flange portion (flange portion see the annotation of fig.8 of Manome) protruding radially outward from an outer periphery of the pipe-shaped portion (see fig.8 of Manome, pipe-shaped portion protruding radially outward from an outer periphery of the pipe-shaped portion), and the communication path (space 2 of Manome) is formed in the flange portion (pipe-shaped portion) [Examiner’s note: In light of the specification, the limitation “the communication path is formed in the flange portion” is interpreted to be a space surrounding the outer surface of the flange portion.].

Regarding claim 6, the modification of Leach and Manome teaches the communication path (space 2 of Manome) is provided in plurality at intervals in a circumferential direction centered on an axis of the shaft (See the fig.4 and 8 of Manome, the space 2 including intervals in portion 58a, portion 58b and portion 58c. Since portions 58a, 58b, and 58c have different diameter, Space 2 has intervals in a circumferential direction centered on an axis of the shaft.)

Regarding claim 8, Leach teaches a resistance welding apparatus (welding gun 10) that welds a workpiece by conducting electricity through the workpiece via an electrode, the resistance welding apparatus comprising an electrode moving mechanism (actuator 22) configured to move the electrode back and forth (see col.3, lines 9-11 “The actuator 22 moves the second electrode 20 with a “straight action” towards and away from the first electrode 18.”),, 
wherein the electrode moving mechanism (actuator 22) includes: 
a first mechanism portion (servo rod 48; fig.3) that has a shaft (servo rod 48); 
a second mechanism portion (housing; see the annotation of fig.3) that has a housing (housing) configured to house at least a portion of the shaft (servo rod 48) (see fig.3, the housing defines a space to accommodate at least a portion of servo rod 48.), the second mechanism portion (housing) being configured to support the shaft (servo rod 48) in a manner to be relatively movable in an axial direction (see col.3, lines 62-65, “The servo rod 48 and the screw rod 44 are interconnected such that rotary motion of the screw rod 44 does not cause rotary motion of the servo rod 48, but the two rods translate together along the axis of motion A.” Hence, the servo rod 48 moveable in an axial direction with respect to the housing); and 
a cover member (cover member; see the annotation of fig.3) configured to cover at least a portion of the shaft (servo rod 48) and expand and contract in accordance with relative displacement between the first mechanism portion (servo rod 48) and the second mechanism portion (housing) (See fig.3, the cover member cover at least a portion of servo rod 48 and the bellows-shape cover member is capable to expand and contact.) wherein a first end portion (first end portion; see the annotation of fig.3) of the cover member (cover member) is fixed to the first mechanism portion (servo rod 48) and a second end portion (second end portion; see the annotation of fig.3) of the cover member (cover member) is fixed to the second mechanism portion (housing) (See fig.3), and 
Leach does not explicitly teach wherein the second mechanism portion includes: a tube-shaped support member that is attached to the housing and supports the shaft at an inner periphery to be slidable in an axial direction; and a communication path that is provided for the support member and enables communication between an internal space of the housing and a sealed space that is between the cover member and a combination of the shaft and the support member, and wherein the communication path is located more radially outward than an inner peripheral surface of the support member, the inner peripheral surface contacting the shaft.
However, Manome teaches a SCARA robot device (SCARA robot A; fig.4) for providing vertical movement for a shaft in material handing operation, comprising a second mechanism portion (cover 31 and cylindrical member 58; see fig.4) that has a housing (cover 31 and cylindrical member 58) configured to house at least a portion of a (shaft 32); wherein the second mechanism portion (cover 31 and cylindrical member 58) includes: 
a tube-shaped support member (ball spline nut 37; fig.4) that is attached to the housing (cover 31 and cylindrical member 58) and supports the shaft (shaft 32) at an inner periphery to be slidable in an axial direction (See figs.4 and 8, and para.[0031] of the translation “A ball spline nut 37 is connected to an outer ring of the bearing 36 via a mounting member 37 a… the spline shaft 32 a is formed of a steel cylindrical shaft having a plurality of vertical grooves 32e (see FIG. 11) formed on an outer peripheral surface thereof, and the vertical groove 32e is engaged with a vertical groove of the ball spline nut 37 and is installed in a state movable up and down with respect to the motor 34, the reduction gear 35, and the ball spline nut 37.”); and 
a communication path (space 2, which is the interior space of cylindrical member 58; see the annotation of fig.4) that is provided for the support member (ball spline nut 37) and enables communication between an internal space (space 1, which is the interior space of cover 31, see the annotation of fig.4) of the housing (cover 31 and cylindrical member 58) and a sealed space (space 3, which interior space of lower bellows-like member 60; see the annotation of fig.4) that is between the cover member (lower bellows-like member 60) and a combination of the shaft (shaft 32) and the support member (ball spline nut 37) (See figs.4 and 8), and 
wherein the communication path (space 2) is located more radially outward than an inner peripheral surface of the support member (ball spline nut 37) (See fig.8, space 2 is located more radially outward than the inner peripheral surface of ball spline nut 37), the inner peripheral surface contacting the shaft (shaft 32) (see  figs.8 and 11, and para.[0031] “the spline shaft 32 a is formed of a steel cylindrical shaft having a plurality of vertical grooves 32 (see FIG. 11) formed on an outer peripheral surface thereof, and the vertical groove 32 is engaged with a vertical groove of the ball spline nut 37 and is installed in a state movable up and down with respect to the motor 34”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace second mechanism portion and modify the housing of the resistance welding apparatus of Leach with a second mechanism portion includes a tube-shaped support member that is attached to the housing and supports the shaft at an inner periphery to be slidable in an axial direction; and a communication path that is provided for the support member and enables communication between a space that is between the shaft and the cover member and an internal space of the housing, and wherein the communication path is located more radially outward than an inner peripheral surface of the support member, the inner peripheral surface contacting the shaft as taught by Manome, in order to provide a structure that moving a shaft up and down with excellent dust-proof and drip-proof properties and prevents overheating of a motor (paras.[0004-0005] of translation of Manome).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Leach and Manome in view of Miwa (US 2011/0147355).
Regarding claim 5, the modification of Leach and Manome teaches the housing (cover 31 and cylindrical member 58 of Manome) includes an open end portion (open end portion; see the annotation of fig.8 of Manome) into which the pipe-shaped portion (pipe-shaped portion of Manome) is inserted (See fig.8 of Manome, the pipe-shaped portion insert into an open end portion of cylindrical member 58), the open end portion (open end portion) being connected to the flange portion (flange portion of Manome) (See fig.8 and 11, the open end portion is connected to flange portion via second arm 20 and other related structure.). 
The modification of Leach and Manome does not explicitly teach an inwardly protruding portion protruding toward an inside of the open end portion is provided to the open end portion, and the communication path includes a first through-hole that penetrates through the inwardly protruding portion, and a second through-hole that is in communication with the first through-hole and penetrates through the flange portion. 
However, Miwa teaches in the same filed of endeavor of a resistance welding apparatus, comprising a housing (motor housing 20) including an open end portion (the end portion of housing 20 receives pipe-shaped portion, e.g. casing 21) into which the pipe-shaped portion (pipe-shaped portion) is inserted, the open end portion (casing 21) being connected to the flange portion (flange portion), an inwardly protruding portion (inwardly protruding portion; see the annotation fig.2) protruding toward an inside of the open end portion (see fig.2, the inwardly protruding portion protruding toward an inside of the open end portion) is provided to the open end portion (casing 21), and the communication path includes a first through-hole (first through-hole; the annotation of fig.2) that penetrates through the inwardly protruding portion (inwardly protruding portion), and a second through-hole (second through-hole; the annotation of fig.2) that is in communication with the first through-hole ((first through-hole) and penetrates through the flange portion (flange portion). 
    PNG
    media_image6.png
    935
    1498
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add/modify the resistance welding apparatus of the modification of Leach and Manome with the housing including an open end portion, flange portion and inwardly protruding portion as taught by Miwa, in order to accommodate and cooperated with the support member, such that preventing the feed mechanism from shaking in a direction substantially orthogonal to the extending direction of the shaft (see para.[0056] of Miwa).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Leach and Manome in view of Murai (US 8,754,347).
Regarding claim 7, the modification of Leach and Manome does not explicitly teach the housing includes an atmosphere opening portion including a filter 
 However, Murai teaches in the same filed of endeavor of a resistance welding apparatus, comprising a housing (casing 7) includes an atmosphere opening portion (air bleeding device 49) including a filter member and configured to enable communication between a space outside the housing and the internal space (see col.7, lines 56-57 “An air bleeding device 49 with a filter is disposed on the outer side of the casing 7. This air bleeding filter device 49 is connected to a port communicating with the inside of the casing 7.”) 

    PNG
    media_image7.png
    813
    467
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the resistance welding apparatus of the modification of Leach and Manome with the housing including an air bleeding device as taught by Murai, in order to facilitate the foreign substance such as the dust or sputter in the ambient air to suck into the casing thereby to avoid a problem, as might otherwise result from the dragging or seizure of the sliding portion (see col.7, lines 60-64 of Murai)

Response to Arguments
With respect to the drawing objection, applicant’s argument on the section “Drawing Objection” filed on 09/07/2021 is partially persuasive. Therefore the drawing objection is partially withdrawn, and maintain partial drawing objection with Examiner’s further explanation as shown above.

With respect to the claim rejection under 35 U.S.C. 112 (b), applicant’s argument filed on 09/07/2021 is persuasive. Therefore the claim rejection under 35 U.S.C. 112 (b) is withdrawn. However, new claim rejection is raised due to the claim amendment.

Applicant’s arguments about reference Leach does not teach the newly added limitation in claim 1 filed on 09/07/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761